Citation Nr: 1742246	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), status post bypass grafting.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1983 to June 1986, and she also served with the Army National Guard from September 1992 to June 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for coronary artery bypass grafts.

The Veteran testified before the undersigned at an October 2016 Board Central Office hearing.  The hearing transcript is of record.  


FINDING OF FACT

The Veteran's CAD, status post bypass grafting, is not shown to be causally or etiologically related to any disease, injury, or incident during active service, ACDUTRA, or INACDUTRA, and did not manifest within one year of the Veteran's discharge from active duty service.


CONCLUSION OF LAW

The criteria for service connection for CAD, status post bypass grafting, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA), during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2016).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as cardiovascular-renal disease, arteriosclerosis (including coronary artery disease), a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that her currently diagnosed CAD is related to military service, in that she first experienced signs of the disease, i.e. chest pains, while running, during a PT test in 2002 while on INACDUTRA.

Service treatment records show the Veteran complained of chest pain while running during her fitness tests in June 2002 and September 2002.  She was evaluated on both occasions, but there is no evidence of a diagnosis of CAD at that time.

Subsequent private treatment records from Kaiser Permanente show a diagnosis of possible CAD in late September 2002.  She was restricted from performing in drills if physical activity was involved, as well as heavy pushing, pulling or lifting.  Severe three-vessel CAD with left main stenosis was revealed on left heart catheterization in October 2002.  The Veteran was subsequently admitted and underwent coronary bypass grafting x 2 vessels and discharged a few days later in October 2002.  In May 2007, she was recommended for discharge from the Virginian Army National Guard as a Reserve of the Army for failure to meet retention standards.  A July 2007 Physical Profile shows a diagnosis of CAD.

On VA examination in February 2009, the Veteran reported a history of CAD since 2002.  She denied congestive heart failure, history of rheumatic heart disease or history of heart attacks.  She was diagnosed with status-post coronary artery bypass grafts with scar residual.

Initially, the Board finds that the medical evidence of record does not show that the Veteran's CAD first manifested during her active military service from August 1983 to June 1986.  In a September 2016 statement, the Veteran's representative reported that the Veteran alleged she first experienced symptoms of CAD during active duty in 1983, when she had consistent nausea and vomiting anytime she needed to run or perform physical training and exertion.  See September 2016 Statement of Accredited Representative in Appealed Case.  This report is uncorroborated by the available service treatment records.  However, even assuming the Veteran's reports of in-service symptoms are true, there is still no diagnosis of CAD during active duty.  The Veteran does not dispute this fact.  The medical evidence of record is also negative for any indication that the Veteran was diagnosed with CAD within a year of her discharge from active duty in June 1986.  She is not shown to be competent to make such a diagnosis herself.  As noted above, she was first diagnosed with CAD in October 2002, almost twenty years after her discharge from active duty.  As such, the Board finds that service connection is not warranted on a direct or presumptive basis for the claimed CAD.  See 38 C.F.R. § 3.309 (a).

The Board has also considered the Veteran's argument that she is entitled to service connection for CAD because it developed during INACDUTRA.  As noted above, while performing a PT test during a weekend drill on INACDUTRA in September 2002, the Veteran complained of severe chest pains, as well as jaw pain and numbness in the hand.  She was diagnosed less than a month later with coronary artery disease and subsequently discharged from the National Guard.  The Board acknowledges that symptoms of CAD were first noted during INACDUTRA in 2002.  However, service connection is only warranted for an injury incurred or aggravated during INACDUTRA, or from an acute myocardial infarction (heart attack), a cardiac arrest or a cerebrovascular accident (stroke), which occurred during such training.  38 C.F.R. § 3.6(a).  The Veteran testified during her October 2016 Board hearing, she did not have a heart attack during her weekend drill or anytime afterwards.  Furthermore, the Veteran does not contend and the evidence does not show that the Veteran has suffered an acute myocardial infarction or experienced cardiac arrest.  Moreover, the Board notes that although the Veteran argues that the chest pains she experienced during the PT test on INACDUTRA were the injury that led to her subsequent diagnosis of CAD, chest pain is a symptom, not an injury.  As such, service connection for an injury sustained during INACDUTRA is also not warranted.  38 C.F.R. § 3.6(a).  

To the extent the Veteran has reported in-service symptoms of CAD, including chest pain, arm numbness, dizziness, lightheadedness, flushness, pain from jaw to chin and nausea and vomiting upon exertion and physical activity, such statements are probative insofar as they report observable symptoms, see Layno, 6 Vet. App. at 469; however, to the extent that such statements assert that her CAD first had onset during active duty, such statements lack probative value, as the Veteran is not shown to possess complex medical or cardiac expertise.  See Jandreau, 492 F.3d at 1376-77.  

The Board notes that the Veteran was not provided a VA examination in connection with her claim for service connection for a heart disorder.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  This development is necessary if the evidence of record: (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a disability; (2) establishes that the claimant suffered an event, injury, or disease in service, or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability; but (4) does not contain sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided). 

As noted above, there is no evidence of CAD during the Veteran's period of active duty or a period of ACDUTRA.  Furthermore, as CAD is a disease and not an injury, her symptoms of CAD noted during INACDUTRA in 2002 do not meet the criteria for service connection for an injury  incurred or aggravated during INACDUTRA.  38 C.F.R. § 3.6(a).  

No VA medical examination or medical opinion is needed for this claim.  There is no evidence of CAD during the Veteran's period of active duty or any period of ACDUTRA nor is there any evidence of an injury, cardiac arrest, acute myocardial infarction or cerebrovascular accident during INACDUTRA, and the undisputed evidence clearly shows that the Veteran was diagnosed with CAD many years after her discharge from active duty.  The competent evidence of record does not show a link between the claimed disability and active duty service.  As no medical examination or medical opinion would help substantiate the appeal, the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

The Board notes that two military comrades of the Veteran, a retired member of the Army Nurse Corps (ANC) who worked with the Veteran in the Medical Department of the Virginia Army National Guard, and a physician's assistant who was present during the September 2002 weekend drill noted above, have both submitted statements suggesting that based on their observations of the Veteran and medical knowledge, the Veteran's CAD was likely incurred and/or aggravated during her military service.  See October 2016 lay statements from J. B. Y. and A. D. A.  As noted above, the evidence is clear that there was no injury, cardiac arrest, acute myocardial infarction , or cerebrovascular accident during a period of INACDUTRA.  The medical opinions noted above do not state that this is the case.  As to her period of active duty which ended in June 1986, to the extent the medical opinions are trying to opine that there is a cause and effect relationship, the medical opinions are not found to provide a basis for ordering an examination.  In view of the lack of a rationale or explanation for any causal relationship between active duty and the symptoms noted in 2002 and no other evidence which links symptoms in 2002 to active duty between 1983 and 1986, the Board does not find evidence of an event, injury, or disease in active service.

Based upon the above, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for CAD, status post bypass grafting.  As the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for CAD, status post bypass grafting, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


